Citation Nr: 0124995	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  97-12 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a stomach disorder.  

3.  Entitlement to an increased rating for residuals of a 
fracture of the T-8 vertebra, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from March 1973 until May 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

As explained below, the issue regarding service connection 
for a low back disability will be remanded.  The RO's 
attention is called to section 7 of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)), which provides for readjudication of 
claims denied as not well grounded between July 14, 1999, and 
November 9, 2000. 


FINDINGS OF FACT

1.  The veteran swallowed a blunt ended diamond-cutting bit 
during dental treatment in August 1990.

2.  The veteran filed a claim for benefits for a stomach 
disorder, claimed as due to VA treatment, in August 1996.

3.  Competent medical evidence showing a nexus between the 
veteran's VAMC treatment and his stomach disorder is not of 
record.

4.  The veteran's residuals of fracture of the T-8 vertebra 
is manifested by x-ray evidence of deformed vertebral body 
and is productive of painful motion, spasm, weakness and 
tenderness that is equivalent to severe limitation of motion 
of the thoracic segment of the spine.


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for a stomach disorder, claimed as being the result of 
dental treatment received at a VA medical facility have not 
been met.  38 U.S.C.A. § 1151 (West 1991); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The criteria for a 20 percent rating, and no higher, for 
residuals of fracture of the T-8 vertebra have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.40, 
Diagnostic Codes 5285, 5291 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
statute have been complied with during the pendency of the 
current appeal.  Specifically, the Board finds that the 
statement of the case (SOC), as well as, supplemental 
statement of the case (SSOC) provided to both the veteran and 
his representative, specifically satisfy the requirement at 
§ 5103 of the new statute and that it clearly notifies the 
veteran and his representative of the evidence necessary to 
substantiate his claim. 

Additionally the Board finds that the duties to assist 
provided under the new statute at § 5103(a) and implementing 
regulations, see 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), have also been fulfilled and that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim has been collected for review.  VA has 
accorded the veteran VA examination and opinion in relation 
to his claims.   

38 U.S.C.A. § 1151

The veteran asserts that the record supports an award of 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
stomach disorder.  He contends that while undergoing a VA 
dental procedure he swallowed a blunt ended diamond-cutting 
bit, which has resulted in a stomach disorder. 

The Board initially observes that 38 U.S.C. § 1151 was 
amended, effective October 1, 1996.  In a precedent opinion 
dated December 31, 1997, the Acting General Counsel of the VA 
concluded that "all claims for benefits under 38 U.S.C. 
§ 1151, which governs benefits for persons disabled by 
treatment or vocational rehabilitation, filed before October 
1, 1997, must be adjudicated under the provisions of section 
1151 as they existed prior to that date."  VAOPGPREC 40-97 
(Dec. 31, 1997).  As the veteran's claim for a stomach 
disorder under 38 U.S.C.A. § 1151 was filed in August 1996, 
this claim will be considered under 38 U.S.C.A. § 1151 (prior 
to October 1, 1996).  The statute provides, in pertinent 
part, that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, ... not the result 
of such veteran's own willful misconduct, 
and such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.  

The pertinent provisions of 38 C.F.R. § 3.358, not materially 
altered subsequently, clarify that:

  (a)	General.  Where it is 
determined that there is additional 
disability resulting from a disease or 
injury or an aggravation of an existing 
disease or injury suffered as a result of 
training, hospitalization, medical or 
surgical treatment, or examination, 
compensation will be payable for such 
additional disability.  
  (b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: 
  (1)	The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.  
***
  (ii)	As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition that the specific 
medical or surgical treatment was 
designed to relieve.  
  (2)	Compensation will not be 
payable under 38 U.S.C. 1151 for the 
continuance or natural progress of 
disease or injuries for which the 
training, or hospitalization, etc., was 
authorized.  
(c)	Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern: 
  (1)	It will be necessary to show 
that the additional disability is 
actually the result of such disease or 
injury or an aggravation of an existing 
disease or injury and not merely 
coincidental therewith. 
  (2)	The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination.  
  (3)	Compensation is not payable for 
the necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary consequences" 
are those, which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  

Dental outpatient clinical records from the VA Medical Center 
in St. Cloud, Minnesota, show that on August 7, 1990, while 
undergoing a dental procedure the veteran swallowed a blunt 
ended diamond-cutting bit.  The report disclosed that there 
was no coughing or respiratory distress noted.  It was 
assumed that the bit went down the esophagus.  He was advised 
that he swallowed the blunt bit but it should pass through 
the gastrointestinal tract without problems.  The clinical 
note indicated that the veteran would be followed to insure 
his comfort and health.  The follow-up medical records 
submitted by the veteran do not show any references to 
complication caused by his swallowing the bit.  

On August 12, 1990, the veteran was admitted to a private 
emergency room for abdominal pain that radiated to the left 
shoulder.  He indicated that 2 days previously he had similar 
pain that went away.  Significantly, the veteran did not 
refer to the blunt dental bit that he swallowed 5 days 
earlier.  On examination, there was localized tenderness in 
the left upper quadrant under the left rib cage lateral to 
the midline.  There was a healed midline scar in the upper 
abdomen.  Abdominal X-ray showed a lot of stool in the colon 
with minimal gas in the right upper quadrant in the colon.  
The diagnostic assessment was constipation.

Private medical records dated in September 1991 show that the 
veteran complained of left upper quadrant abdominal pain.  An 
abdominal X-ray was normal.  The report indicated that the 
cause of the pain was not demonstrated.  The diagnosis was 
left upper quadrant abdominal pain.  He was treated for left 
upper abdominal pain at a private hospital in April 1997.  
The diagnosis was constipation. 

The veteran alleges that he has a stomach disorder that 
resulted from swallowing a drill bit in 1990.  However, the 
Board notes that the lay statements of the veteran have 
limited value where medical evidence is necessary.  There is 
no competent medical evidence from any medical professional 
supporting this contention.  In fact, the veteran 
specifically mentioned at the hearing that no physician had 
told him that a stomach disorder resulted from the swallowing 
of the drill bit.

It is also important to note that the only medical opinion of 
record regarding this contention does not support his 
position that a stomach disorder is related to swallowing the 
drill bit.  Pursuant to a Board remand, in February 1999, the 
veteran underwent VA examination and the physician was asked 
to provide an opinion regarding the likelihood that the 
swallowing of the drill bit caused his claimed stomach 
disorder.  The examiner commented:

It seems to me that his problems are more 
related to the large bowel irregularities 
and probably even adhesions with 
temporary obstruction.  On the other 
hand, his stomach or abdominal problem 
may be attentatively related to 
swallowing of the dental drill, even 
though an x-ray study done shortly after 
the accident, showed no foreign body was 
found in the bowel.

To include or exclude abdominal stomach 
problem, he needs upper GI and upper 
endoscopy.  The connection of swallowing 
of the drill and the pain is only 
farfetched disability.

The Board places great weight on the report of the VA 
examiner, due to his thorough review of the appellant's 
medical history, his discussion of the veteran's symptoms, 
his review of the contention regarding the etiology of the 
claimed stomach disorder, and his expertise.  See Willis v. 
Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. Brown, 5 Vet. 
App. 140, 146 (1993).  

The evidence does not support the veteran's theory that his 
current stomach disorder is a result of swallowing the blunt 
drill bit.  As discussed above, although the veteran did 
receive treatment for abdominal pain within a week of 
swallowing the blunt drill bit, these symptoms were 
considered to be due to constipation.  Further, an X-ray 
study failed to show any evidence of pathology caused by the 
dental bit.  Still further, the veteran has not presented any 
medical evidence that relates his current stomach disorder to 
his VA dental treatment.  The sole medical opinion addressing 
the possibility of such a relationship characterized it as 
"farfetched".  This Board member finds that it would 
require resorting to an excessive degree of speculation to 
conclude that the veteran's current disability is related to 
any injury that was coincident with the dental treatment.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim that his current stomach 
disorder is the result of VA treatment.

Thoracic Spine 

The record shows that in November 1974, the veteran was 
involved in a motor vehicular accident and sustained, among 
other injuries, a compression fracture of the T-8 and 
secondary paraplegia.  He underwent a thoracotomy, 
transthoracic decompression of T-8, rib strut fusion T-7 to 
T-9, and posterior spinal fusion with Harrington rod 
instrumentation.  A November 1975 rating action granted 
service connection for fracture of the T-8 with incomplete 
paraplegia and assigned a pre-stabilization rating of 100 
percent from May 1975.  A report of VA examination in May 
1976 disclosed that the incomplete paraplegia had improved.  
In June 1976, the rating was reduced to 10 percent under 
Diagnostic Code 5285.  

Diagnostic Code 5285 is for residuals of fracture of 
vertebra.  Under this diagnostic code a 100 percent rating is 
assigned with cord involvement, when the veteran is bedridden 
or requires long leg braces.  A 60 percent rating is without 
cord involvement; abnormal mobility requiring neck brace 
(jury mast).  In other cases, the disability is rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.

Under Diagnostic Code 5291, limitation of motion of the 
dorsal segment of the spine is rated as noncompensable when 
slight, and as 10 percent disabling when moderate or severe.  

The veteran currently has a 10 percent rating based on 
demonstrable deformity of his vertebrae from the compression 
fracture of the thoracic spine.  X-rays in June 1989 and 
January 1992 confirms the presence of an old compression 
fracture at the T-8 level.  

A report of a February 1999 VA examination shows that there 
was objective evidence of painful motion, spasm, weakness and 
tenderness of the thoracic spine. While the veteran's 
thoracic spine disability does not equate to moderate or 
severe limitation of motion, his primary complaint, as can be 
seen in the personal hearing transcript, is of pain and 
stiffness.  The Board must discuss the impact of pain and 
other factors as set forth in 38 C.F.R. §§ 4.40 and 4.45, 
that is, pain on motion, incoordination, weakened movement, 
excess fatigability, or any of the other factors articulated 
in 38 C.F.R. § 4.45.  The functional limitations due to pain 
must be accounted for in the disability evaluation.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The appellant is competent to report his symptoms.  The Board 
concludes that, with consideration of 38 C.F.R. §§ 4.5 and 
4.40, the veteran's complaints, supported by residual 
physical findings, warrant a 10 percent rating as equivalent 
to severe limitation of motion of the thoracic segment of the 
spine on the basis of limitation of function due to pain.  In 
reaching this conclusion, the Board notes that a higher 
rating on this basis is not supported by the evidence of 
record.  The veteran has not identified any functional 
limitation that would warrant a higher rating under any 
applicable rating criteria. Also, there is no objective 
evidence of excess fatigability, incoordination, instability, 
or other manifestations that might demonstrate additional 
functional impairment.  Rather, the functional limitations 
due to pain are assessed in assigning the 10 percent rating 
under the diagnostic code.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.20, 4.40, Part 4.

Under Diagnostic Code 5285, the 10 percent rating for 
demonstrable deformity of the vertebral body is added to the 
10 percent rating for limitation of function due to pain as 
the equivalent to severe limitation of motion.  Thus, the 
rating for residuals of fracture of the T-8 vertebra is 
increased to 20 percent.


ORDER

Compensation under 38 U.S.C.A. § 1151 for a stomach disorder 
is denied.

An increased rating of 20 percent is granted for residuals of 
fracture of the T-8 vertebra, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

Subsequent to the Board's remand, in March 2000, the RO 
determined that the appellant had not submitted a 
well-grounded claim for service connection for a low back 
condition.  As noted above, there has been a change in the 
law during the pendency of this appeal.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Moreover, the Board notes that section 7 of the VCAA 
provides for readjudication of claims - such as this one --
denied as not well grounded between July 14, 1999, and 
November 9, 2000.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations, which were published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).   

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA or the implementing regulations, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  VA examination and opinion should 
be obtained to assist in the determination of the claim.   

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded 
appropriate VA examination to determine 
the current diagnosis of the claimed low 
back disorder, and whether it is related 
to the veteran's active military service.  
All necessary special studies should be 
performed and all clinical findings 
reported in detail.  The claims folder 
must be made available to the examiner.  
The examiner must express an opinion as 
to whether the claimed back disorder is 
related to the veteran's active military 
service.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and applicable 
portions of 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) is fully complied with and 
satisfied.  

3.  If the RO's decision concerning 
service connection for a low back 
disorder remain adverse to the veteran, 
it should provide him and his 
representative with a comprehensive SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2001).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



